DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 02 Jun 2022 for application number 16/321,538. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-4, and 10-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase, “instructing the page turning in the first predetermined direction” on line 25, should read, “instructing a page turning in the first predetermined direction”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the phrase, “instructing the page turning in the first predetermined direction” on lines 5-6, should read, “instructing a page turning in the first predetermined direction”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the phrase, “instructing the page turning in the first predetermined direction” on line 22, should read, “instructing a page turning in the first predetermined direction”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the phrase, “instructing the page turning in the first predetermined direction” on line 24, should read, “instructing a page turning in the first predetermined direction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff et al. [hereinafter as Shiplacoff] (US 2010/0095240 B1) in view of James et al. [hereinafter as James] (US 8,972,903 B2). 
In reference to claim 1, Shiplacoff teaches a display control system comprising at least one processor configured to:
based on one of a plurality of individual information items associated with a common information item being specified, specify the common information item associated with the specified individual information item, and other individual information items associated with the common information item [Figs. 13A-D, paras 0157-0164 disclose, for example, cards C’, C”, and C”, which are associated with card C; particular cards may be placed in focus, i.e. specified; the cards C, C’, C”, and C” are associated, i.e. specified];
determine an order of the specified individual information item, the common information item, and the other individual information items such that the specified individual information item is positioned between the common information item and the other individual information items [Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row; some C cards are positioned between others]; 
display a page of the specified individual information item on a display [Figs. 13A-D, paras 0157-0164 disclose, for example, cards C’, C”, and C”, which are associated with card C; particular cards may be placed in focus];
wherein the at least one processor is further configured to:
based on a first page turning operation instructing a page turning in a first predetermined direction being performed while the specified individual information item is displayed, control to display one of the other individual information items [Figs. 13A-D, paras 0157-0164 disclose, for example, cards C’, C”, and C”, which are associated with card C; Figs. 7-9, paras 0079, 0092-0093, 0101-0104 discloses the ability to swipe in directions in order navigate cards];
receive, in a state in which the page of the specified individual information item is displayed according to a result of the first page turning operation, a second page turning operation instructing a page turning in a second predetermined direction, which is opposite to the first predetermined direction, and control to display the specified common information item based on the second page turning operation [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; some C cards are positioned between others; swiping to the right of C would show it’s children C’, C’’, and C’’’; swiping to the left of C would scroll its siblings, A, B, etc.]
However, while Shiplacoff teaches receive, in a state in which while the page of the specified common information item is displayed according to a result of the second page turning operation [Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; some C cards are positioned between others; swiping to the right of C would show it’s children C’, C’’, and C’’’; swiping to the left C’ would scroll to C], that is Shiplacoff discloses the ability to swipe to C from C’ using a page turning operation in the opposite direction of the first page turning operation. Shiplacoff also teaches, a third page turning operation instructing the page turning in the first predetermined direction, and control to display a page of one of other common information items based on the third page turning operation [Figs. 13A-D, paras 0157-0164 disclose cards A, B, C, D, etc., i.e. other common information items, which may be scrolled using a right scroll], that is Shiplacoff discloses the ability to use page turning operations in the first direction to navigate through cards A, B, C, D, etc. However, Shiplacoff does not explicitly teach that a hierarchy switches due to a page turning operation, i.e. navigating and switching from a “child” hierarchy (e.g. C’) to a “parent” hierarchy (e.g. C) using an opposite-direction page turning operation, and that additional items in the switched hierarchy are available to navigate, i.e. using the page turning operation in the first direction to navigate items in the “parent” hierarchy (e.g. D, for example).    
James teaches a hierarchy switches due to the opposite page turning operation, and that additional items in the switched hierarchy are available to navigate [Figs. 5J, col. 26, line 40 – col. 27, line 6, disclose that a single-finger or two-finger gestures may be used in a left or right direction to move backwards or forwards in a hierarchy, allowing for the navigation of additional items in the hierarchy navigated to; additionally, the screens that are navigable using the gestures may be customizable by a user]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Shiplacoff and James before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Shiplacoff to include the functionality as taught by James in order to obtain a display system in which a different hierarchy of items may be navigated with a first page turning operation after navigating to the different hierarchy using a page turning operation in an opposite direction. 
One of ordinary skill in the art wanted to be to obtain a display system in which a different hierarchy of items may be navigated with a first page turning operation after navigating to the different hierarchy using a page turning operation in an opposite direction to provide a more efficient, less cumbersome way of navigating user interface screens [James, col. 1, lines 21-22].

In reference to claim 2, Shiplacoff and James teaches the invention of claim 1.
Shiplacoff further teaches The display control system according to claim 1, wherein each common information item is associated with three or more individual information items [Figs. 13A-D, paras 0157-0164 disclose, for example, cards C’, C”, and C”, which are associated with card C], and the at least one processor is configured to control to sequentially display pages of the other individual information items each time a page turning operation instructing the page turning in the first predetermined direction is performed while a page of any individual information item associated with the common information item is displayed [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; some C cards are positioned between others; swiping to the right of C would show it’s children C’, C’’, and C’’’]. 

In reference to claim 3, Shiplacoff and James teaches the invention of claim 2.
Shiplacoff further teaches The display control system according to claim 2, wherein the at least one processor is configured to determine the order of the other individual information items based on the specified individual information item [Figs. 13A-D, paras 0157-0164 disclose, for example, cards C’, C”, and C”, which are associated with card C, which are ordered; focusing on a particular card retains the order, in several embodiments].

In reference to claim 4, Shiplacoff and James teaches the invention of claim 3.
James further teaches The display control system according to claim 3, wherein the at least one processor is configured to determine the order of the other individual information items based on a category of the specified individual information item and categories of the respective other individual information items [Figs. 5G-H, col. 24, line 56 – col. 25, line 27 disclose orders content by category, e.g. songs, artists, etc.].

In reference to claim 10, Shiplacoff and James teaches the invention of claim 1.
Shiplacoff further teaches the specified common information item; the other common information items, as expressed above.
Shiplacoff further teaches displaying based on a fourth page turning operation being performed in the second predetermined direction while the page of the specified common information item is displayed [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; swiping to the left of B would scroll to sibling A, etc.].
James further teaches The display control system according to claim 1, wherein the specified common information item is associated with an entire information item with which the other common information items are associated, and the at least one processor is configured to control to display the page of the entire information item [Figs. 5A-5S, col. 23, line 21 – col. 28, line 30 disclose navigating various levels of a menu hierarchy, for instance from a song, to a list of songs, to a list of albums or artists, to a main menu; for example, a user may navigate from a song list page to an artist/album list; the song list page is the page nearest to the artist/album list page, i.e. further from the other items].

In reference to claim 11, Shiplacoff and James teaches the invention of claim 1.
Shiplacoff further teaches the specified common information item; the other common information items, as expressed above.
Shiplacoff further teaches displaying based on a fifth page turning operation being performed in the second predetermined direction while the specified common information item is displayed; display an item based on a sixth page turning operation being performed in the second predetermined direction [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; swiping to the left of B would scroll to sibling A, etc.].
James further teaches The display control system according to claim 1, wherein the specified common information item is associated with an entire information item with which the other common information items are associated, the entire information item is associated with an overall information item with which other entire information items are associated, the at least one processor is configured to control to display the page of the entire information item; and control to display a page of the overall information item based on a sixth page turning operation being performed in the opposite direction while the entire information item is displayed [Figs. 5A-5S, col. 23, line 21 – col. 28, line 30 disclose navigating various levels of a menu hierarchy, for instance from a song, to a list of songs, to a list of albums or artists, to a main menu; for example, a user may navigate from an artist/album list to a main menu].

In reference to claim 12, Shiplacoff and James teaches the invention of claim 1.
Shiplacoff further teaches The display control system according to claim 1, wherein based on the page of one of the other common information items being displayed and then specified by a user operation, the at least one processor is configured to control to display a page of the individual information item associated with the specified one of the other common information items [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13B, para 0158 discloses an example in which C is selected and its children C’, C’’, and C’’’ are displayed].

In reference to claim 13, Shiplacoff and James teaches the invention of claim 12.
Shiplacoff further teaches The display control system according to claim 12, wherein the at least one processor is configured to control to display the page of the individual information item associated with the specified one of the other common information items based on the specified individual information item [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; some C cards are positioned between others; swiping to the right of C would show it’s children C’, C’’, and C’’’; Figs. 13A-D, paras 0157-0164 disclose, for example, cards C’, C”, and C”, which are associated with card C, which are ordered; focusing on a particular card retains the order, in several embodiments].

In reference to claim 14, Shiplacoff and James teaches the invention of claim 1.
Shiplacoff further teaches The display control system according to claim 1, wherein each common information item is associated with three or more individual information items, and the at least one processor is configured to control to display some of the other individual information items based on the specified individual information item [Figs. 13A-D, paras 0157-0164 disclose, for example, cards C’, C”, and C”, which are associated with card C; para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; some C cards are positioned between others; swiping to the right of C would show it’s children C’, C’’, and C’’’].

In reference to claim 15, Shiplacoff and James teaches the invention of claim 1.
Shiplacoff further teaches The display control system according to claim 1, wherein the at least one processor is configured to execute predetermined processing based on a page of one of the individual information item being displayed on the display and specified by a user based on the specified individual information item [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13B, para 0158 discloses an example in which C is selected and its children C’, C’’, and C’’’ are displayed].

In reference to claim 16, Shiplacoff and James teaches the invention of claim 1.
James further teaches The display control system according claim 1, wherein the individual information item is information relating to a product or a service, and the common information item is information relating to a provider of the product or the service [Figs. 5G-H, col. 24, line 56 – col. 25, line 27 disclose songs, i.e. product, and artists, i.e. providers of the songs].

In reference to claim 17, Shiplacoff and James teaches the invention of claim 1.
Shiplacoff further teaches The display control system according to claim 1, wherein the first, second, or third page turning operation is performed by changing a touch position on a touch panel [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them].

In reference to claims 18-19, claims 18-19 are rejected for the same reasons as that of claim 1.

In reference to claim 20, Shiplacoff and James teaches the invention of claim 1.
Shiplacoff further teaches The display control system according to claim 1, wherein the at least one processor is further configured to, based on a seventh page turning operation being performed in the first predetermined direction, subsequent to the third page turning operation while the page of one of the other common information items is displayed, control to display a page of another one of the other common information items [Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Figs. 13A, 13B, 13C, paras 0157-0160 disclose hierarchical configurations in which a user may navigate the hierarchy of A, B, C, D, etc. by swiping left or right].

Response to Arguments
	The objections to claims 1 and 19 have been removed in light of amendments.
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.
In response to Applicant contending that, “in Shiplacoff, there is no change of orders between pages according to a page turning operation to turn a page of the specified common information item from the page of the specified individual information item is displayed,” the James reference was added to the rejection of claim 1 to address this very issue. James teaches the ability to switch the hierarchies of pages using left/right gestures [Figs. 5J, col. 26, line 40 – col. 27, line 6, disclose that a single-finger or two-finger gestures may be used in a left or right direction to move backwards or forwards in a hierarchy, allowing for the navigation of additional items in the hierarchy navigated to; additionally, the screens that are navigable using the gestures may be customizable by a user]. Therefore, the switching ability of James would allow for a “change of orders” to take place, thus allowing for other common information items to be scrolled. 
To summarize the combination of reference, Shiplacoff allows the display of a specified common information item (e.g. card C), a specified individual information item (e.g. card C’), and other individual information items (e.g. card C’’, etc.), as expressed in the Rejection above, and in Applicant’s Arguments/Remarks, page 12. Applicant correctly notes that if a focus was on card C’, swiping in one direction would allow for navigation to cards C’’, etc., and swiping in the opposite direction would allow for navigation to C. Adding the functionality of James would allow a “change of page arrangement”, thereby allowing the swipes of Shiplacoff to navigate a different hierarchy than that of C’, C’’, etc., namely, the hierarchy of cards A, B, C, D, etc. Additionally, since James’ gestures are able to be performed left/right, this would allow the requirement of the second page turning operation to be in an opposite direction relative to Shiplacoff’s swipes. Because of these reasons, Shiplacoff and James teach the invention of claim 1.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
Kim et al. (US-20160041713-A1) discloses changing categories using swipe gestures [Figs. 3-7, paras 0052, 0073].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173      

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173